Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE 
1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the method of generating a random uniformly distributed Clifford unitary circuit (C) comprising:
 
generating a random Hadamard (H) gate; 
drawing a plurality of qubits from a probability distribution of qubits; 
applying the random H gate to the plurality of qubits drawn from the probability distribution; generating randomly a first Hadamard-free Clifford circuit (F1) and a second Hadamard- free Clifford circuit (F2), wherein each of the first and second Hadamard-free Clifford circuits is generated by at least randomly generating a uniformly distributed phase (P) gate, and randomly generating a uniformly distributed linear Boolean invertible conditional NOT (CNOT) gate, and combining the P and CNOT gates to form the first and second Hadamard-free Clifford circuits; and 
combining the generated first Hadamard-free Clifford circuit (F1) and the second Hadamard-free Clifford circuit (F2) with the generated random Hadamard (H) gate to form the random uniformly distributed Clifford unitary circuit (C) features as recited in independent claim 1. Similar language is used in independent claims 15 & 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182